Case 8:07-cr-00331-JKB Document 128-1 Filed 12/07/20 Page 1 of 8

7 4 i
Lic vpbel. +f
mt> ab hich men is fo ch,

ty HO iv

» i P
a pp / ! a
Aal~ Kende / mans VEGUEST

to The Warde & fe €

Ce VAPAS! Sia te “9 : f
PAs (onc €. Re lectee wtg ecerved L y’
.

The Ww ‘4 rode VN OW C c iS L er x o XO

> / : } /
tox O ope af as # Ne Vest ber

SO Dn 7A Lj to nl LZ: Js) f
7 KOLO The date of This mailing, more thar, 30 ¢€

CAG
v S
Case 8:07-cr-00331-JKB Document 128-1 Filed 12/07/20 Page 2 of 8

RECEIPT - AMMINISTRATIVE REMEDY

DATE: OCTOBER 29, 2020

FROM: ADMINISTRATIVE REMEDY COORDINATOR

  

MARION USP
TO : SCOTT L RENDELMAN, 24628-0327
MARION USP UNT: I QTR: T04-012L
THIS ACKNOWLEDGES THE RECEIPT OF T!P ADMINISTRATIVE REMEDY REQUEST
IDENTIFIED BELOW:
REMEDY ID : 1054372-F1
DATE RECEIVED : OCTOBER 29, 2029
RESPONSE DUE : NOVEMBER 18, 2020
SUBJECT 1 : COMMUNICATION MANAGEMENT UNIT

SUBJECT 2 : REDUCTION-IN-SE) rick REQUEST
U.S. DEPARTMENT Of FS €1GH0 7-Cr-00331-JKB DOCUMENRERSUESTIRGR ADMANISTaSIs Wk REMEDY

Federal Bureau of Prisons
ST EI aa ea ae ANT NSN, PLE RET PRION SAR ae a OPS Se TS

Type or use ball-point pen. If attachments are needed, submit four copies. Additional instructions on reverse.

Frou Rendelman Scott L. AYEGAE - O37 CMU USP Marion _
UNIT

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. INSTITUTION
Part A- INMATE REQUEST

LT am requesting the BOP te prepare aud file @q motion under 18 USC BEER
OMA to petition the court for my Compassionate release, L request the BOP
to consider the following: () ‘The many pschological evaluations in my file Stifiag
that Tt am nct dangerous and the recommendation by Dr Movital bane that I be
released. 2) My oflence of conviction slpol not tnvolve any actual violence se
theFf, bat was merely the wreting of letters, 3) Al] lefters were written To
indivieluals or entities thathad access fo DOF sycholegical evalucitions anal wh
read er should have read my psy chological evaluations and Kaew or should have
knowa the threats were not serrous, 4) I have been in custedy since October 30,
1786 (almost 34 years) Sl ef those years behind bars, During my 3 year halfway
house perved T was still consiclered to be in custedy, [see continuation page]

October AO 2ORO ee ae Fev Om ahi:

DATE SIGNATURE OF REQUESTER

 

 

Part B- RESPONSE

USP Marjon
Receivi i e erk
Date: 0

DATE ; WARDEN OR REGIONAL DIRECTOR
es
If dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 calendar days of the date of this response.

 

 

ORIGINAL: RETURN TO INMATE CASE NUMBER:

Part C- RECEIPT

CASE NUMBER: O05 ‘] ol |
Return to:
. 3) Ait MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT: I¢ ¥ | M )
CH 7 A

DATE & RECIPIENT’S SIGNATURE (STAFF MEMBER)
PRINTED ON RECYCLED PAPER

 

 

 

 

BP-229(13)

FPI-PEPR APRIL 1982
Case 8:07-cr-00331-JKB Document 128-1 Filed 12/07/20 Page 4 of 8
Scott Rencdelna, RY¢ERY-OF7 CMU jOo-RO-RO

_BP-F Continuation fage

>) L etiel nef stat witting letters Thresitening death or bodily harm unt |
Lo wes homosexually raped in December 1986 while. in the government's
rehabilitetion pregram, Twas raped a fetal of £ times betveen 1986
ahd (79. The rapes caused extreme psychelogical damage fom which
T have never truly recovered, My ital letters thresfened te kill
Judges, prasecnlers, wareleas, qnel anyone ejee Tt. blamed fo.- caising me
fo be raped, TL later threafenecl the Presiclext for refusing fe commufe oy
sentence and for violating my civil rights, Letters were lafer triggered by
day iMegel or immoral treatment by the govern meatihich was clone To
rehebilitife me, IT write the leflers to show the rehab ilitetion effort friled,
All letter were written Fom prison, TL do net write the leflers when
Tim not in prison, During my 3 year hal fey house period L weete
no leffers threatening cleath oir bedrly harm,

é) There is no psychological trestmest £- rape victims in prison, The only
treatment LL ever receivect Was during ray hel Furey beeen pertoel
ROOQR- ROS when © receivect tredtmest in the community, The
treatment was Successful, LT wrote ne threcifening leffers ROR -2ROOE,

I etic not rechdivate unt! T wes wrongfully Joulect ona (RQ year ole
Wwarrst (rssued ry 1793) whieh wes late: Arsinrssedd ae invalid
LT ty Cc > wy iS ne _

Z : ie ( ES on September [Ss RORO., Lam now Hometale act 5

be “atirisk” in the evert D catch COVID - 19.

g) Continued Mnearceretion will wet rehabilitete me, LF PF changes

me at all LL will get Worse, Dnceacere fr. prevents any

treetmemt- LC might recerve in the community

a
Case 8:07-cr-00331-JKB Document 128-1 Filed 12/07/20 Page 5 of 8

U.S. Department of Justice
Federal Bureau of Prisons Administrative Remedy
Part B - Response

ER TEE URE ND ELD 2]
Administrative Remedy Number: 1054372-F 1

This is in response to your Administrative Remedy receipted October 29, 2020, wherein
you ask the Warden for a Sentence Reduction under 18 U.S.C. 3582 (c) for
extraordinary circumstances and compelling reasons.

Title 18 of the United States Code, section 3582(c)(1)(A), allows a sentencing court, on
motion of the Director of the BOP, to reduce a term of imprisonment for extraordinary or
compelling reasons. BOP Program Statement No. 5050.50, Compassionate
Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C.: §§
3582(c)(1)(A) and 4205 (gq), provides guidance on the types of circumstances that
present extraordinary or compelling reasons, such as the inmate's terminal medical
condition; debilitated medical condition; status as a "new law" elderly inmate, an elderly
inmate with medical conditions, or an "other elderly inmate;" the death or incapacitation
of the family member caregiver of the inmate's child; or the incapacitation of the
inmate's spouse or registered partner. Your request has been evaluated consistent
with this general guidance.

A review of your case reveals you are currently convicted of Mailing Threatening
Communications, Criminal Contempt of Court, Retaliating Against a Federal Officer,
and Threats Against the President. You are serving a 276 month sentence for said
convictions. Furthermore, you currently have six incident reports for Threatening Bodily
Harm/Making Sexual Proposal/Threats, which are suspended pending referral to the
Secret Service for making various threats to the President and his family. You have a
lengthy incident report history including Possession of a Dangerous Weapon,
Threatening, and Making Sexual Proposal/Threats. You are considered high risk for
recidivism.

Accordingly, your Request for Administrative Remedy is for denied. In the event you are
not satisfied with this response and wish to appeal, you may do so within 20 calendar
days of this response by submitting a BP-230(13) to the Regional Director, Federal
Bureau of Prisons, North Central Regional Office, Gateway Complex, Tower II, 8th
Floor, 400 State Avenue, Kansas City, Kansas 66101-2492.

I-20 |

Date D. Sproul Warden

 

 
Administrative Remedy niorma

* Case 8:07-cr-00331-JKB DHS id

Inmale's Name Seott Renclelman Reg No. 2Y62$-637 Uni

- Inforr
Hees; Filed

AlACNMeEn! A

BRS AY BI. 6 of 8

CMU Dale 10-(97-R0

NOTICE You ate advised thal prio: to hing a Reques! lo: Adminisiiaiive Remedy |BP- 9). 7 OU SS
allemp! lo informally resolve your complaint Inough your counselor. Please lollow the

Ihiee (3) steps listed below

: Stale your specsic complaint CO am reguesting the BOP Y presare and file 4
motion iincder 18 USC 3582 CCI) (A) Ye potion the cour GC, my

cempessiancte release, I reauest fe BOP

many psyche legicel evaluations iin my File stifing thet Tam act demoore

the ‘recommenclatran bu De Mowtelhane that “I be released: 2) M., ©

oo ' 7 | | d
of conviction Atel vot involve any actual vicleace or theft. hah wat

 

Fhe writtha of letters: 3) All’ letters were writen te ind jvielack

that had access to

cotisredles- the following: “4 the
bis ttn cd
erase
1§ Merely,
or entites

 

 

wy Psuchoclodital evaluatans Ond who read o- [see Continuatias, ]
7 — “=
e

Po

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 Slal€ whal efionts you have made to inlormally resolve your complaint: —Lam filing Pars onl, am Filing ths enh
1 . , 2 . > Tt * i "
becouse the law reguires thit T Cle it before T cen file ths meotien %
myself jn court |

3 Stale whal fESOlunon you 1requesi: ‘Preps re and file a motion iincler ($ USC

#5 82 (c) C1) (A) petition the co wrt fom my compassrenate release.

‘| . ® os ; ; = .
inmate's Signalure: Dale. (0~/9-2o
SEIT RO
4. } s

solve):

 

 

  

 

 

Correctional Counselor's Comments (Steps lo Re

 
 
 
 
    

Counselor's Signature: .

_ Unit Menagei's Review;

    

  
  

Received by | Atempleg BP.g Given
Counseior. lo inmsle :
HNGS :

   
 

. BP-9 Delivereg
10 Admin.
Remedy Clerk

, intormal wilh
inmale by
Counselo;

  
  

     
   

AR. J 010.035

Page a
Case 8:07-cr-00331-JKB Document 128-1 Filed 12/07/20 Page 7 of 8
Scoff Readelman XR SERS ~O37 C Mut [C-(%-R6

sP- S Cont nuatree Page

thould have reac my psycholog/eal evalaghoas and Ruew ox cheald

have Know the threats Luere not SEPT OUE ,

hav 224 ‘ : a
4) ,, - been jn custody Since October 30 /98é (elmest BY years)
thoce veare Lol.
° OSE yeas beaks jeust bars, My 3 eae hal Fecery house perrod

—

Poowes oHl/ Cons dered te be jn Custeely

) LT ote net start wating leflers Threafening death om bodily harm until
tL “ homesexua lly raeeet [nw Decem ber 17836 wrhils TA the govern mevit's
rehabiliteties Prepram, ft wes rae asl a Yote { ef Ss times behveen 1736

P
and 1991, The yapPpes causee exlreme psy chelegicer| damage Gon which

LL have NEVEr Truly receverect, My lartiel leHer threatened to kif

j ol 3 j Cpr posi _ ; Ses > e

yf ee, Preseaiters Ware CAS anel ANYONE else ZT Llamecl fer calising me
te be rape, LF feiter Threatened the President for refusing te commute oy
Sentence and for Wioleiting ed creil reghts, Letfers were afer Triggered by
pen illegal Or imimeval treatment! by The government which wes dene te
re habili fete me, ss tute fhe leflers te show The rehebilHaten effet Failed,
Al Jeflers were watler from prisen. TD elo neh iworte the lefers when
Lim nat IA prisen. Daring or 3 DY eer halfury house period, a wrote

A ene Threatening el eaith Om beetily harm.

é) There is re psychological Predtmest Br rape vichims in Prison, The only treatm ent
L ever received Wwe § cturing Pay halve house perroel RQdoR ~ Roo her zr
rece; veel treatment hr” the Community, The. tree ment was successful rc wrote

Wo letter ROOZ —-R T . 2, Sys aS :

a ~~ | as in ~ etre ol reccl/vete unt i SL wes wrenghally jatlect

/ / year ole Ware einy— Crssueed rn (793) which wes late aismiss ect aA¢

Invalya,

7) To tumed EF on 7HS-20, Lam now “at risk” th the event D cate
COVib-(F,

3) Continue. Incarcerctis., will aot reheal;ltedte me, SF it changer me at
ww =

el! r will ost cua:
ok i) Geil Leese, T; . , ny / ; 2 j _ 4
Lncarce He NV Prev ents ciny trestiment ; ig At

x 4 we
TECEve In the Somimacontty, Js 5
= _aet es : si “
aoe Aeon. A
~ tt le Fieve
Case 8:07-cr-00331-JKB Document 128-1 Filed 12/07/20 Page 8 of 8

You requested a reduction in sentence (RIS) based on concerns
about COVID-19. After careful consideration, your request is
denied.

Title 18 of the United States Code, section 3582 (cc) (1) (A),
allows a sentencing court, on motion of the Director of the BOP,
to reduce a term of imprisonment for extraordinary or compelling
reasons. BOP Program Statement No. 5050.50; Compassionate
Release/Reduction in Sentence: Procedures for Implementation of
18 U.S.C. §§ 3582 (c) (1) (A) and 4205(g), provides guidance on the
types of circumstances that present extraordinary or compelling
reasons, such as the inmate’s terminal medical condition;
debilitated medical condition; status as a “new law” elderly
inmate, an elderly inmate with medical conditions, or an “other
elderly inmate”; the death or incapacitation of the family
member caregiver of the inmate’s child; or the incapacitation of
the inmate’s spouse or registered partner. Your request has
been evaluated consistent with this general guidance.

The BOP is taking extraordinary measures to contain the spread
of COVID-19 and treat any affected inmates. We recognize that
you, like all of us, have legitimate concerns and fears about
the spread and effects of the virus. However, your concern
about being potentially exposed to, or possibly contracting,
COVID-19 does not Currently warrant an early release from your
sentence. Accordingly, your RIS request is denied at this time.

If you are not satisfied with this response to your request, you
May commence an appeal of this decision via the administrative
remedy process by submitting your concerns on the appropriate
form (BP-9) within 20 days of the receipt of this response.
